EX-99.906CERT CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the shareholder report of American Century Target Maturities Trust (the "Registrant") on Form N-CSR for the period ending March 31, 2010 (the "Report"), we, the undersigned, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: May 28, 2010 By: /s/ Jonathan S. Thomas Jonathan S. Thomas President (chief executive officer) By: /s/ Robert J. Leach Robert J. Leach Vice President, Treasurer, and Chief Financial Officer (chief financial officer)
